             Case 1:20-cv-08884-PAE Document 59 Filed 03/17/21 Page 1 of 2



                                                                    NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                                    ATTORNEYS AND COUNSELORS AT LAW

                                                                    280 Park Avenue | 15th Floor West
Alan F. Kaufman                                                     New York, NY 10017
T 646.428.2616                                                      T 646.428.2600 F 646.428.2610
alan.kaufman@nelsonmullins.com                                      nelsonmullins.com



                                                    March 17, 2021

  By ECF
  Honorable Paul A. Engelmayer, U.S.D.J.
  United States District Court
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

                  Re:      PFSS 2020 Holding Company, LLC v. Findlay Estates, LLC
                           U.S. Dist. Ct. S.D.N.Y. Case No. 20-cv-8884 (PAE)

  Dear Judge Engelmayer:

          We are counsel to Plaintiff PFSS 2020 Holding Company, LLC (“PFSS” or “Plaintiff”).
  At the March 11, 2020 telephonic conference, Your Honor directed Defendants Findlay Estates,
  LLC (“Borrower”) and Sheindy Grunhut (“Guarantor,” together with Borrower, “Defendants”) to
  file with the Court, no later than 5:00 p.m. on March 15, a copy of the forbearance agreement, if
  any such agreement exists, on which Defendants intend to rely in defending this action. The parties
  were then, over the course of the following forty-eight hours, to discuss how that submission
  affects this litigation, if at all, and also to discuss a potential resolution of this matter. The Court
  requested an update by letter at the end of that forty-eight hour period.

         On March 15, Defendants filed Guarantor’s Declaration with exhibits (“Grunhut Decl.”).
  Since that filing, Plaintiff and Defendants have engaged in good-faith settlement discussions;
  however, they have not yet been able to reach a resolution.

          With regard to the apparent import of the Grunhut Decl., Plaintiff respectfully submits that
  Ms. Grunhut’s Declaration serves only to strengthen Plaintiff’s claims, given that Guarantor has
  conceded that no written forbearance agreement exists. See Grunhut Decl. ¶ 7 (“Findlay cannot
  furnish a formal agreement to the effect . . .. ”). “[F]orbearance agreements are subject to [New
  York’s] statute of frauds and accordingly, must be in writing to be enforceable and signed by the
  party to be charged.” OneWest Bank, FSB v. Davies, No. 16638–11, 2013 WL 846573, at *5 (N.Y.
  Sup. Ct., Suffolk Cnty.., Feb. 22, 2013) (citing N.Y. Gen. Oblig. Law § 5–703(4)); see also Miller
  v. HSBC Bank U.S.A., N.A., No. 13 Civ. 7500, 2015 WL 585589, at *3 (S.D.N.Y. Feb. 11, 2015).




     CALIFORNIA | COLORADO | DISTRICT   OF   COLUMBIA | FLORIDA | GEORGIA | MARYLAND | MASSACHUSETTS | NEW YORK
                          NORTH CAROLINA | SOUTH CAROLINA | TENNESSEE | WEST VIRGINIA
          Case 1:20-cv-08884-PAE Document 59 Filed 03/17/21 Page 2 of 2




Honorable Paul A. Engelmayer, U.S.D.J.                                                     Page 2
S.D.N.Y. Case No. 20-cv-8884                                                        March 17, 2021

         Furthermore, Plaintiff respectfully submits that various aspects of Ms. Grunhut’s
Declaration are internally inconsistent and not credible. For example, Guarantor states that,
subsequent to September 11, 2020, Greystone “confirmed with Findlay, that, because Findlay
satisfied the conditions necessary for it to obtain forbearance, Greystone would forbear for a period
of six (6) months from enforcing Findlay’s mortgage payment obligations.” Grunhut Decl. ¶ 6.
First, it is extremely difficult to believe (despite Ms. Grunhut’s assertions to the contrary) that
Greystone would agree in September, 2020 to a six month forbearance only to then initiate this
proceeding the very next month.

         In addition, the Application for Forbearance dated August 6, 2020 – which expressly stated
that it was not a commitment and was subject to various conditions – attached to Ms. Grunhut’s
Declaration, specifically stated that it was an application for three (3) consecutive months of
forbearance that “start no later than August 1, 2020.” Grunhut Decl., Ex. C., p. 3 (italics and
underline in original). In other words, the application references a three month, and not a six
month, forbearance period, which was required to start no later than August 2020. Therefore, at a
minimum, there does not appear to have been a meeting of the minds with respect to any purported
forbearance. See North Bright Capital, LLC v. 705 Flatbush Realty, LLC 66 A.3d 977, 978 (2d
Dept. 2009) (alleged oral forbearance agreement did not qualify as writing required by mortgage
or by statute of frauds and was thus unenforceable, despite mortgagee’s admission that parties
discussed forbearance, where parties disputed terms and conditions of alleged forbearance
agreement).

         In sum, while the assertions made in Ms. Grunhut’s Declaration may unfortunately expand
the scope of discovery to a certain extent, Plaintiff believes that Defendants have now confirmed
that there is no enforceable forbearance agreement or arrangement that could constitute a viable
defense in this proceeding. In fact, given Defendants’ representation to the Court regarding the
absence of other defenses, Plaintiff respectfully submit that Defendants have no viable defense to
this action at all.

        Accordingly, although the parties intend to continue their efforts to reach an amicable
resolution, they will simultaneously need to proceed on the discovery schedule entered by the
Court.

       We thank the Court for its consideration.

                                              Respectfully submitted,
                                              /s/ alan f kaufman
                                              Alan F. Kaufman

cc (via ECF):
        Jeremy Rosenberg, Esq., counsel for Defendants
